Citation Nr: 0834523	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  98-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as a skin rash on the right arm and eczema.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

This case was the subject of an October 1998 Board hearing 
before a Veterans Law Judge who is no longer at the Board, 
and of an April 2006 hearing before the undersigned Veterans 
Law Judge.  This case has also been the subject of multiple 
Board remands, most recently in August 2007.
     
The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for multiple sclerosis was the subject of a rating 
decision dated in August 2005, and a notice of disagreement 
received from the veteran in April 2006.  There is no 
indication in the claims files that a statement of the case 
has been issued with respect to this claim.  Accordingly, the 
issue is addressed in the REMAND portion of the decision 
below and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).


FINDING OF FACT

Competent medical evidence relates atopic dermatitis, which 
includes asteatotic eczema, to a rash that was present during 
the veteran's period of active service.


CONCLUSION OF LAW

Atopic dermatitis, which includes asteatotic eczema, was 
incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

At an August 1980 service enlistment examination, clinical 
evaluation of the skin was normal.  No history or complaint 
of past or present skin problems was indicated.

At an April 1986 service discharge examination, clinical 
evaluation of the skin was evaluated as normal.  The veteran 
was noted by history to have had frequent seasonal sinus 
headaches.  (The relevance of this latter finding will be 
noted in discussion of results of a VA examination in June 
2008.)

A July 1986 service treatment record indicates that the 
veteran was seen for a rash on the right arm.  By history, 
she did not know of the cause, and had not had the lesion for 
more than four weeks.  The lesion was not oozing fluid or 
blood and had not changed color.  She had not been following 
any prescription protocol for the past 2 to 3 weeks.  A 
notation in the comment field of the report appears to 
indicate (it is moderately difficult to read) that the 
veteran had a prior appointment and would return later on 
sick call.  

As noted above, the veteran was discharged from active 
service in August 1986.

In an application for compensation received in December 1996, 
the veteran sought, among other benefits, entitlement to 
service connection for a skin disorder.  

At a VA examination in January 1997, the veteran was noted to 
have a rash, and dry spots on the left pectoral region and 
both cheeks, "perhaps eczema."  There was no petechiae, 
purpura, or ecchymosis.  The final diagnosis with respect to 
the veteran's skin was eczema.  

In a March 1997 RO rating decision, the RO denied entitlement 
to service connection for eczema.  A notice of disagreement 
with the decision was received in November 1997, and a 
statement of the case was issued in November 1997.  In 
February 1998, the RO received the veteran's VA Form 9 with 
respect to several issues, including entitlement to service 
connection for eczema.  

During VA treatment in November 1998, the veteran was 
diagnosed as having eczematous plague on her left anterior 
tibial region and there was moderate erythema about her 
groin.  She was prescribed medication.  VA records of 
treatment from November 1998 through November 2006 reflect 
ongoing treatment for skin disorders, including eczema.

At a VA examination of the skin in May 2003, the veteran was 
noted to have multiple skin lesions on her face, chest, arms, 
and also on her right lower leg.  The lesions on her face 
were macular, with some redness.  The lesions on her arms 
were papular and raised.  On her back she had some scaliness, 
and also some papular raised lesions.  On her chest she had 
some papular raised lesions.  On her right lower leg she had 
one papular raised lesion.  The examining physician noted 
that the veteran had been seen by the dermatology department 
at the Richmond VA Medical Center and had multiple diagnoses.  
She was currently on several medications for these 
conditions.  The examiner stated she could not find any 
record of the veteran having been treated for any type of 
skin disorder during service.  The VA examiner's diagnoses 
were acne rosacea, eczema, acne vulgaris, seborrheic 
dermatitis, and xerosis.

At a VA examination in November 2006, the veteran was found 
to have "no identifiable skin disorder based on today's 
visit."  As the Board notes in its August 2007 remand of 
this matter, this conclusion appears to contradict clinical 
findings of the VA examiner. 

At a VA examination in June 2008, the examiner found that the 
veteran had atopic dermatitis, which according to the VA 
examiner included asteatotic eczema, including on her right 
elbow; xerosis, post-inflammatory hyperpigmentation; 
dermatosis papulosa nigra; seborrheic dermatitis; and a 
history of acne, not active at the time of examination.  The 
examiner opined that the atopic dermatitis was at least as 
likely as not related to military service.  The examiner 
provided a rationale for this finding, stating that 
hyperlinear palms and a family history of hay fever and sinus 
problems were evidence that she has atopy.  (As noted above, 
at her April 1986 service discharge examination the veteran 
was noted to have had frequent seasonal sinus headaches).  He 
noted that the veteran described her first episode of eczema 
while in service in Korea, and that she recalled another 
episode while serving in Germany.  He further noted that the 
veteran had been treated post-service on multiple occasions 
for eczema.  As to the veteran's additional skin conditions, 
the examiner opined that the veteran's xerosis as less likely 
than not related to military service.  He elaborated that the 
veteran did not mention that dry skin was a problem while in 
the service.  He opined that the veteran's dermatitis 
papulosa nigra was less likely than not related to service, 
noting that the veteran did not give a history of these 
benign growths existed while she was on active duty.  
Similarly, the examiner found that the veteran's seborrheic 
dermatitis was less likely than not related to service, 
noting that the veteran gave no history of its onset or 
treatment while in the military, and that seborrheic 
dermatitis is not related to atopic dermatitis.  The VA 
examination was conducted by the veteran's VA dermatology 
attending physician, who in June 2008 was overseeing or 
supervising the veteran's VA dermatology care. 

The veteran seeks service connection for eczema and a rash on 
her right elbow.  A service medical record corroborates that 
she received treatment for a skin disorder of the right elbow 
shortly before discharge from service.  Her contentions that 
she had similar problems at earlier points in service are 
credible.  In June 2008 a VA examiner specializing in the 
field of dermatology found that the veteran had atopic 
dermatitis, a type of asteatotic eczema, on her right elbow, 
and opined that this skin disorder began during service and 
was related to the veteran's period of service.  This is the 
only satisfactory on-point medical opinion associated with 
the claims file.  A review of Dorland's Medical Dictionary 
confirms that atopic dermatitis is a common, chronic type of 
eczema.  See Dorland's Illustrated Medical Dictionary 501 
(31st ed. 2007) (with photograph).  In light of the above, 
the Board finds that the evidence is at least in equipoise as 
to whether the veteran's current atopic dermatitis, which 
includes asteatotic eczema, began during service.  
Accordingly, entitlement to service connection for atopic 
dermatitis, which includes asteatotic eczema, is warranted.


ORDER

Entitlement to service connection for atopic dermatitis, 
which includes asteatotic eczema, is granted.


REMAND

In a rating decision dated in August 2005, the RO denied the 
veteran's claim with respect to the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for multiple sclerosis.  In 
April 2006, a timely notice of disagreement was received from 
the veteran with respect to this determination.  See 38 
U.S.C.A. § 7105(b)(2).  (See also April 2006 Board hearing 
transcript at p. 2).  However, there is no indication in the 
claims file that the required statement of the case has been 
issued with respect to this issue.  See 38 U.S.C.A. 
§ 7105(d)(1).  As a result, the Board is obligated to remand 
the issue for proper development, to include issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).



Accordingly, the case is REMANDED for the following action:

Take appropriate action, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran with 
respect to the issue of whether new and 
material evidence has been received to 
reopen a claim for entitlement to service 
connection for multiple sclerosis.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from this 
determination.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


